Exhibit 10.5


LEASE ASSUMPTION AND INDEMNIFICATION AGREEMENT
 
This Lease Assumption and Indemnification Agreement (this “Agreement”) is made
this 11th day of June, 2007, by and between Robert Tarini (the “Executive”), a
resident of the State of Rhode Island, and Markland Technologies, Inc., and its
subsidiaries and affiliates (collectively, the “Company”). The signatories to
this Agreement will be referred to jointly as the “Parties.”
 
Preamble
 
WHEREAS, the Executive served the Company as its Chief Executive Officer and
Director; and
 
WHEREAS, in conjunction with certain agreements made between the Company and
certain Investors, including Aberdeen LLC et al., including, among others, the
agreement titled “Litigation Settlement, Securities Purchase, Relinquishment and
Exchange Agreement”, the Executive has agreed to assume the Company’s lease
agreement for the Company’s office located at 222 Metro Center Blvd, Warwick, RI
and to indemnify the Company against any and all liabilities arising from the
aforementioned lease agreement; and


WHEREAS, in consideration for such lease assumption and indemnification, the
Executive will receive $50,000 from the Company.
 
NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants and obligations contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.0 Lease Assumption
 
The Company presently has a five year lease for office and warehouse space at
222 Metro Center Blvd, Warwick RI (the “Lease”). Of that five year period
approximately four years remain on the Lease. The Company agrees that this lease
obligation represents a potential liability in excess of $670,000. The Executive
agrees to assume the Lease obligation in consideration of receipt of $50,000
from the Company. The Executive hereby agrees to pay, perform and discharge all
obligations of Company under the Lease as and when the same shall become due,
whether or not the landlord under the Lease has consented to the Assignment
thereof to the Executive or his designee. The Company agrees that if the
Executive hereafter secures the consent of the landlord under the Lease to an
assignment or sublease thereof to the Executive or his designee the Company will
so assign or sublease the Lease to the Executive or his designee, as applicable,
and will enter into whatever documents, instruments or agreements may be
required in connection therewith so long as such documents, instruments and
agreements do not alter in any respect the relative rights and obligations
created under this Agreement.
 

--------------------------------------------------------------------------------


 
2.0 Indemnification


2.1 In the event that the Company is made, or threatened to be made, a party to
any action or proceeding alleging that the Company is in violation of any
provision of the Lease, whether monetary or non-monetary, including, without
limitation, an allegation of non-payment or any other commitment of the Company
under the Lease (a “Proceeding”) the Company shall be indemnified by the
Executive for all costs, claims, losses, damages and expenses incurred by the
Company in connection therewith and the Executive shall advance the Company’s
related expenses to the fullest extent permitted by law. The provisions of this
Section are intended to be for the benefit of, and shall be enforceable by the
Company. If the Company or any of its successors or assigns (i) shall
consolidate with or merge into any other corporation or entity and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) shall transfer all or substantially all of its properties and
assets to such person, then and in each such case, proper provisions shall be
made so that the successors and assigns of the Company shall assume all of the
benefits set forth in this Section 2.1.
 
2.2 If any Proceeding shall be brought or asserted against the Company, the
Company shall promptly notify the Executive in writing, and the Executive shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Company and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of the Company to
give such notice shall not relieve the Executive of its obligations or
liabilities pursuant to this Section 2, except (and only) to the extent that
such failure shall have prejudiced the Executive.
 
The Company shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of the Company unless: (1) the Executive
has agreed in writing to pay such fees and expenses; (2) the Company has
reasonably concluded that there may be a conflict of interest between the
Executive and the Company in the conduct of any such defense; or (3) the
Executive shall have failed promptly to assume the defense of such Proceeding
and to employ counsel reasonably satisfactory to the Company in any such
Proceeding. The Executive shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.   Subject to the terms of this Section 2, all fees and
expenses of the Company (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Company, as
incurred, within thirty days of written notice thereof to the Executive.
 

--------------------------------------------------------------------------------


 
3.0  Miscellaneous 
 
3.1  This Agreement is binding not only on the Parties themselves, but also on
their successors, assigns, heirs, agents and personal representatives. The
rights under this Agreement may not be assigned by either Party without the
consent of the other Party.
 
3.2  This Agreement, along with any exhibits, constitutes the complete agreement
between, and contains all of the promises and undertakings of, the Parties. It
may not be revised or modified without the mutual written consent of the
Parties.
 
3.3  The Executive acknowledges and agrees that he has had sufficient time to
consider this Agreement and to seek legal advice concerning its meaning.
 
3.4  This Agreement shall in all respects be interpreted, enforced, and governed
under the laws of the State of Rhode Island, without regard to its conflict of
law provisions.   
 

--------------------------------------------------------------------------------



THEREFORE, having fully read and understood the terms of this Agreement, the
Parties sign their names below with the intention that they shall be bound by
it.
 

     
Markland Technologies, Inc.
 
 
/s/ Robert Tarini     /s/ Gino Pereira

--------------------------------------------------------------------------------

Robert Tarini     

--------------------------------------------------------------------------------

Gino Pereira       CFO, Director         Date:  June 9th, 2007       Date:  June
9th, 2007 

 